DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/22/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any embodiment applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, in the embodiment depicted in Figure 8C, Examiner notes Saitoh depicts 6B, second adhesion layer, to be adjacent to 5B, second substrate, and 6A, first adhesion layer, to be adjacent to 5A, first substrate. Furthermore [0084] teaches 6, adhesion layer, is comprised of 6A and 6B, first and second adhesion layers, respectively. Thus, Saitoh is viewed to teach the adhesive layer to be interposed directly between each pair of adjacent lenses.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 6, 7, 9, 12, 13, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (2016/0291543, of record).

Regarding claim 1, Saito discloses a transparent covering (at least Figure 8C, 1s, laminated body) affixable to a substrate (Figures 10A and 10B; [0035] teaches applying the laminated embodiments to a display device), the transparent covering comprising: a stack of two or more lenses (5A, first substrate, and 5B, second substrate); an adhesive layer directly interposed between each pair of adjacent lenses from among the two or more lenses (Figure 8C, 6, adhesion layer; [0084] teaches 6, adhesion layer, is comprised of 6A and 6B, first and second adhesion layers, respectively; Figure 8C depicts 6B, second adhesion layer, to be adjacent to 5B, second substrate, and 6A, first adhesion layer, to be adjacent to 5A, first substrate); a first anti-reflective coating on a first outermost lens of the stack (7B, second anti-reflective layer, on 5B, second substrate), the first anti-reflective coating having a first design wavelength range (Examiner notes by material property, 7B, second anti-reflective layer, necessarily has a first design wavelength range in which is effectively operates); and a second anti-reflective coating on a second outermost lens of the stack opposite the first outermost lens (7A, first anti-reflective layer, on 5A, first substrate), the second anti-reflective coating having a second design wavelength range that is different from the first design wavelength range ([0041] teaches 7A, first anti-reflective layer, and 7B, second anti-reflective layer, have different thicknesses, and therefore the design wavelength range of the first anti-reflective layer is necessarily different than the second anti-reflective layer).



Regarding claim 6, Saito discloses the transparent covering of claim 1, wherein the first anti-reflective coating and the second anti-reflective coating are single-layer interference coatings ([0041] teaches 7A, first anti-reflective layer, and 7B, second anti-reflective layer, are respectively formed of a single film).

Regarding claim 7, Saito discloses a transparent covering (at least Figure 8C, 1s, laminated body) comprising: a first lens (5B, second substrate); a second lens stacked on the first lens (5A, first substrate); an adhesive layer directly interposed between the first lens and the second lens (Figure 8C, 6, adhesion layer; [0084] teaches 6, adhesion layer, is comprised of 6A and 6B, first and second adhesion layers, respectively; Figure 8C depicts 6B, second adhesion layer, to be adjacent to 5B, second substrate, and 6A, first adhesion layer, to be adjacent to 5A, first substrate); a first anti-reflective coating on the first lens (7B, second anti-reflective layer, on 5B, second substrate), the first anti-reflective coating having a first design wavelength range (Examiner notes by material property, 7B, second anti-reflective layer, necessarily has a first design wavelength range in which is effectively operates); and a second anti-reflective coating on the second lens (7A, first anti-reflective layer, on 5A, first substrate), the second anti-reflective coating having a second design wavelength range that is different from the first design wavelength range ([0041] teaches 7A, first anti-reflective layer, and 7B, second anti-reflective layer, have different thicknesses, and therefore the design wavelength range 

Regarding claim 9, Saito discloses the transparent covering of claim 7, wherein the first anti-reflective coating and the second anti-reflective coating have different thicknesses ([0041] teaches 7A, first anti-reflective layer, and 7B, second anti-reflective layer, have different thicknesses).

Regarding claim 12, Saito discloses the transparent covering of claim 7, wherein the first anti-reflective coating and the second anti-reflective coating are single-layer interference coatings ([0041] teaches 7A, first anti-reflective layer, and 7B, second anti-reflective layer, are respectively formed of a single film).

Regarding claim 13, Saito discloses a method (at least Figure 8C, 1s, laminated body) comprising: stacking two or more lenses (5A, first substrate, and 5B, second substrate); interposing an adhesive layer directly between each pair of adjacent lenses from among the two or more lenses (Figure 8C, 6, adhesion layer; [0084] teaches 6, adhesion layer, is comprised of 6A and 6B, first and second adhesion layers, respectively; Figure 8C depicts 6B, second adhesion layer, to be adjacent to 5B, second substrate, and 6A, first adhesion layer, to be adjacent to 5A, first substrate); applying a first anti-reflective coating on a first outermost lens of the stack (7B, second anti-reflective layer, on 5B, second substrate), the first anti-reflective coating having a first design wavelength range (Examiner notes by material property, 7B, second anti-reflective layer, necessarily has a first design wavelength range in which is effectively operates); and applying a second anti-reflective coating on a second outermost lens of the stack opposite the first outermost lens (7A, first anti-reflective layer, on 5A, first substrate), the second anti-reflective coating having 

Regarding claim 15, Saito discloses the method of claim 13, wherein the first anti-reflective coating and the second anti-reflective coating have different thicknesses ([0041] teaches 7A, first anti-reflective layer, and 7B, second anti-reflective layer, have different thicknesses).

Regarding claim 18, Saito discloses the method of claim 13, wherein the first anti-reflective coating and the second anti-reflective coating are single-layer interference coatings ([0041] teaches 7A, first anti-reflective layer, and 7B, second anti-reflective layer, are respectively formed of a single film).

Regarding claim 19, Saito discloses the method of claim 13, further comprising affixing a transparent covering including the two or more lenses, adhesive layer(s), first anti-reflective coating, and second anti-reflective coating to a substrate (Figures 10A and 10B; [0035] teaches applying the laminated embodiments to a display device).

Regarding claim 20, Saito discloses the method of claim 13, further comprising affixing a transparent covering including the two or more lenses, adhesive layer(s), first anti-reflective coating, and second anti-reflective coating to a surrounding wall or .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 8, 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (2016/0291543, of record).

Regarding claim 2, Saito discloses the transparent covering of claim 1, but fails to teach wherein the first design wavelength range is centered at around 550 nm and the second design wavelength range is centered at around 450 nm.
However, Examiner notes that the central wavelength range is a result effective variable, which is affected by adjusting the thickness and the material of the anti-reflective coatings.


Regarding claim 4, Saito discloses the transparent covering of claim 3, wherein the first anti-reflective coating comprises a film of magnesium fluoride (MgF.sub.2) ([0041] teaches 7B, second anti-reflective layer, is formed of a single film such as magnesium fluoride) and the second anti-reflective coating comprises a film of magnesium fluoride (MgF.sub.2) ([0041] teaches 7A, first anti-reflective layer, is formed of a single film such as magnesium fluoride).
Saito fails to teach wherein the first anti-reflective coating has a thickness of around 100 nm and the second anti-reflective coating has a thickness of around 82 nm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the size of the first and second anti-reflective coatings to be 100 nm and 82 nm, respectively, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955); In re Reese, 129 USPQ 402. Doing so would allow for adequate antireflection to be observed at the desired wavelengths, thereby improving image quality.

Regarding claim 8, Saito discloses the transparent covering of claim 7, but fails to teach wherein the first design wavelength range is centered at around 550 nm and the second design wavelength range is centered at around 450 nm.
However, Examiner notes that the central wavelength range is a result effective variable, which is affected by adjusting the thickness and the material of the anti-reflective coatings.
Thus, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was filed to have adjusted the thicknesses of the first and second anti-reflective coatings to provide the first design wavelength range to be centered at around 550 nm and the second design wavelength range to be centered at around 450 nm. Doing so would allow for adequate anti-reflection to be observed at the desired wavelengths, thereby improving image quality.

Regarding claim 10, Saito discloses the transparent covering of claim 9, wherein the first anti-reflective coating comprises a film of magnesium fluoride (MgF.sub.2) ([0041] teaches 7B, second anti-reflective layer, is formed of a single film such as magnesium fluoride) and the second anti-reflective coating comprises a film of magnesium fluoride 
Saito fails to teach wherein the first anti-reflective coating has a thickness of around 100 nm and the second anti-reflective coating has a thickness of around 82 nm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the size of the first and second anti-reflective coatings to be 100 nm and 82 nm, respectively, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art. Furthermore, Examiner notes [0041] teaches 7A, first anti-reflective layer, is thinner than 7B, second anti-reflective layer. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955); In re Reese, 129 USPQ 402. Doing so would allow for adequate antireflection to be observed at the desired wavelengths, thereby improving image quality.

Regarding claim 14, Saito discloses the method of claim 13, but fails to teach wherein the first design wavelength range is centered at around 550 nm and the second design wavelength range is centered at around 450 nm.

Thus, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was filed to have adjusted the thicknesses of the first and second anti-reflective coatings to provide the first design wavelength range to be centered at around 550 nm and the second design wavelength range to be centered at around 450 nm. Doing so would allow for adequate anti-reflection to be observed at the desired wavelengths, thereby improving image quality.

Regarding claim 16, Saito discloses the method of claim 15, wherein the first anti-reflective coating comprises a film of magnesium fluoride (MgF.sub.2) ([0041] teaches 7B, second anti-reflective layer, is formed of a single film such as magnesium fluoride) and the second anti-reflective coating comprises a film of magnesium fluoride (MgF.sub.2) ([0041] teaches 7A, first anti-reflective layer, is formed of a single film such as magnesium fluoride).
Saito fails to teach wherein the first anti-reflective coating has a thickness of around 100 nm and the second anti-reflective coating has a thickness of around 82 nm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the size of the first and second anti-reflective coatings to be 100 nm and 82 nm, respectively, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955); In re Reese, 129 USPQ 402. Doing so would allow for adequate antireflection to be observed at the desired wavelengths, thereby improving image quality.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (2016/0291543, of record) in view of Miyamoto et al. (2015/0234209, of record).

Regarding claim 5, Saito discloses the transparent covering of claim 1, but fails to teach wherein the transparent covering exhibits normal-incidence reflectance of under 10% for all wavelengths between 390 nm and 700 nm. Saito and Miyamoto are related because both teach a transparent covering.
Miyamoto discloses a transparent covering which exhibits normal-incidence reflectance of under 10% for all wavelengths between 390 nm and 700 nm (at least Figure 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Saito to incorporate the teachings of Miyamoto and provide wherein the transparent covering exhibits normal-incidence reflectance of under 

Regarding claim 11, Saito discloses the transparent covering of claim 7, but fails to teach wherein the transparent covering exhibits normal-incidence reflectance of under 10% for all wavelengths between 390 nm and 700 nm. Saito and Miyamoto are related because both teach a transparent covering.
Miyamoto discloses a transparent covering which exhibits normal-incidence reflectance of under 10% for all wavelengths between 390 nm and 700 nm (at least Figure 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Saito to incorporate the teachings of Miyamoto and provide wherein the transparent covering exhibits normal-incidence reflectance of under 10% for all wavelengths between 390 nm and 700 nm. Doing so would allow for adequate prevention of surface reflection, thereby improving image quality.

Regarding claim 17, Saito discloses the method of claim 13, but fails to teach wherein the transparent covering exhibits normal-incidence reflectance of under 10% for all wavelengths between 390 nm and 700 nm. Saito and Miyamoto are related because both teach a transparent covering.
Miyamoto discloses a transparent covering which exhibits normal-incidence reflectance of under 10% for all wavelengths between 390 nm and 700 nm (at least Figure 2).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872